 Case 5:21-cv-00016-EKD Document 39 Filed 06/21/21 Page 1 of 4 Pageid#: 269




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                          Harrisonburg Division

CONSUMER FINANCIAL PROTECTION
BUREAU; COMMONWEALTH OF
MASSACHUSETTS; THE PEOPLE OF
THE STATE OF NEW YORK, by LETITIA
JAMES, Attorney General of the State of New                 Case No. 5:21-cv-00016
York; and COMMONWEALTH OF
VIRGINIA, EX REL. MARK R. HERRING,
ATTORNEY GENERAL,

                            Plaintiffs,

v.

NEXUS SERVICES, INC.; LIBRE BY NEXUS,
INC.; MICHEAL DONOVAN; RICHARD
MOORE, and EVAN AJIN,

                            Defendants.

                      MOTION FOR LEAVE TO WITHDRAW

      COMES NOW Mario B. Williams, of the law firm NDH LLC and counsel for

Defendants Nexus Services, Inc., Libre by Nexus, Inc., Micheal Donovan, Richard

Moore, and Evan Ajin (collectively, “Nexus”) in this matter. In support whereof, the

following is shown.

      1.     Pursuant to Rule 1.16 of the Rules of Professional Conduct of the Virginia

             State Bar, undersigned counsel is unable to continue to represent the

             Defendants in this matter because of, amongst other reasons, irreconcilable

             differences.
 Case 5:21-cv-00016-EKD Document 39 Filed 06/21/21 Page 2 of 4 Pageid#: 270




       2.       If the court deems necessary, even though Mr. Williams is in recovery from

                an operation, he will do his best to appear in order to discuss all matters

                and reasons for requesting leave to withdrawal.

       3.       Defendants have been notified of counsel’s intention to withdraw but the

                services of substitute counsel have yet to be secured.

       4.       John Shoreman, co-counsel in this matter, is also moving to withdraw his

                appearance.

       5.       Defendants consent to the relief sought herein and represent that substitute

                counsel will enter an appearance following the pending hearing on the

                Motion to Dismiss.

       WHEREFORE, Mario B. Williams, counsel for Defendants, respectfully moves this

Court for entry of an Order permitting him to immediately withdraw as counsel of record

in this case.

       Submitted respectfully this 21st day of June 2021,

                                                  /s/ MARIO B. WILLIAMS
                                                  Mario B. Williams (VSB #91955)
NDH LLC
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
404-254-0442 / 404-935-9391 FAX
mwilliams@ndh-law.com
 Case 5:21-cv-00016-EKD Document 39 Filed 06/21/21 Page 3 of 4 Pageid#: 271




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 21st day of June 2021, I have served a true and correct

copy of the foregoing MOTION FOR LEAVE TO WITHDRAW with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such filing to

all attorneys of record, including:

 Attorneys for the Consumer Financial Protection   Attorneys for the Commonwealth of Virginia, ex rel.
 Bureau                                            Mark R. Herring, Attorney General
 Hai Binh T. Nguyen                                David B. Irvin
 Donald R. Gordon                                  Erin E. Witte
 Kara K. Miller                                    Stephen J. Sovinsky
 Email: haibinh.nguyen@cfpb.gov                    Erin Boyd Ashwell
 Email: donald.gordon@cfpb.gov                     Mark R. Herring
 Email: kara.miller@cfpb.gov                       Samuel Towell
                                                   Email: dirvin@oag.state.va.us
                                                   Email: ewitte@oag.state.va.us
                                                   Email: ssovinsky@oag.state.va.us
                                                   Email: eashwell@woodsrogers.com
                                                   Email: mherring@oag.state.va.us
                                                   Email: stowell@oag.state.va.us
 Attorneys for the Commonwealth of Massachusetts Attorneys for the People of the State of New York
 Jonathan T. Burke                                 Joseph P. Mueller
 Email: Jonathan.burke@mass.gov                    Stewart Dearing
                                                   Laura Levine
                                                   Jane Azia
                                                   Email: Joseph.Mueller@ag.ny.gov
                                                   Email: Stewart.Dearing@ag.ny.gov
Case 5:21-cv-00016-EKD Document 39 Filed 06/21/21 Page 4 of 4 Pageid#: 272




                                     Email: Laura.Levine@ag.ny.gov
                                     Email: Jane.Azia@ag.ny.gov




                                              /s/ Mario B. Williams
                                              Mario B. Williams (VSB #91955)
